Name: Commission Regulation (EEC) No 1895/83 of 8 July 1983 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7 . 83 Official Journal of the European Communities No L 189 / 11 COMMISSION REGULATION (EEC) No 1895 / 83 of 8 July 1983 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas Articles 2 ( 2 ) of Regulations (EEC) No 1399 / 81 and (EEC) No 1037 / 82 specify that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ; Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 4 ), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed-milk powder set out therein ; Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 56 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p. 1 . ( 4 ) OJ No L 120 , 1 . 5 . 1982 , p. 1 . ( 5 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( «) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 189 / 12 Official Journal of the European Communities 13 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1983 . For the Commission Poul DALSAGER Member of the Commission 13 . 7 . 83 Official Journal of the European Communities No L 189 / 13 ANNEX 10 ) Consignment A B C D 1 . Application of Council Regu ­ lations : I ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary UNRWA 3 . Country of destination Jordan Syria Lebanon Israel 4 . Total quantity of the con ­ signment 290 tonnes 166 tonnes 116 tonnes 198 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters ) Aqaba Lattakia / Tartous Beirut Ashdod 1 1 . Representative of the beneficiary 1 responsible for reception ( 4 ) UNRWA, Field Supply and Transport Officer , Amman , Jordan ( 10 ) UNRWA, Field Supply and Transport Officer , PO Box 4213 , Damascus , Syria ( 10 ) UNRWA, Field Supply and Transport Officer , Beirut , Lebanon ( 10 ) Hevre Klalit , Lehashigaha BM , Pavilion 15 , Port Area , Ashdod , Israel ( 7 ) ( ,0 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 14 Official Journal of the European Communities 13 . 7 . 83 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Pakistan Guinea 4 . Total quantity of the con ­ signment 757 tonnes Three tonnes 5 . Intervention agency responsible for delivery Will result from application of the proce ­ dure referred to in point 12 French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stock 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) Entry into intervention stock after 1 Sep ­ tember 1982 8 . Markings on the packaging 'Pakistan 2309 / Dried skimmed milk , enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 'Guinee 2485 / Lait Ã ©crÃ ©mÃ © en poudre non vitamin^ / Conakry / Don de la Communaute Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial ' 9 . Delivery period Delivery in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983  13 . 7 . 83 Official Journal of the European Communities No L 189 / 15 Consignment G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination j* Sierra Leone International Committee of the Red Cross Peru 4 . Total quantity of the con ­ signment 250 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Will result from application of the proce ­ dure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to Sierra Leone / For free distribution' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'PER-01 / Leche desnatada en polvo con vitaminas A y D / Donation de la Comu ­ nidad econÃ ³mica europea / Acci6n del Comite internacional de la Cruz-Roja / Destinado a la distribution gratuita / Callao' 9 . Delivery period Loading in September 1983 Loading as soon as possible and at the latest 31 July 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters ) Freetown Callao 1 1 . Representative of the beneficiary responsible for reception ( 4 ) M. Turay , National Authorizing Officer , First Vice-President's Office , Tower Hill , PO Box 1402 , Freetown ( 8 ) Cruz-Roja peruana , avenido Camino del Inca y Nazaronas , Urbanization Las Gardenias , Surco Apartado 1534 (Lima , Peru ) ( 9 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983  No L 189 / 16 Official Journal of the European Communities 13 . 7 . 83 Consignment I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme ) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary r Honduras 3 . Country of destination J 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market limited to the following countries : Ireland and the United Kingdom 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Leche en polvo descremada con vitaminas A y D / DonacÃ ­on de la Comunidad econ6mica europea a Honduras / Para distribuciÃ ³n gratuita' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Port of unloading Puerto Cortes (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Consuplane , Edificio Altos Banco Atlandida , Calle Real de ComayaguÃ «la DC ( tel . 228738 / 227001 , telex 1222 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 No L 189 / 17Official Journal of the European Communities Consignment K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j" Philippines 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to the Philippines / For free distribution' 9 . Delivery period Loading in August 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 1 1 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 18 Official Journal of the European Communities 13 . 7 . 83 Consignment L M N 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation (EEC) No 1037 / 82 ( 1982 programme) (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Ethiopia Somalia Uganda 4 . Total quantity of the con ­ signment 475 tonnes 100 tonnes 1 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stock 7 . Special characteristics and / or packaging ( 3 ) H Entry into intervention stock after 1 September 1982 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 Official Journal of the European Communities No L 189 / 19 Consignment O P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II Egypt 4 . Total quantity of the con ­ signment 450 tonnes 120 tonnes 5 . Intervention agency responsible for delivery Will result from application of the proce ­ dure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) ( s ) Entered into intervention stock after 1 September 1*982 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 20 Official Journal of the European Communities 13 . 7 . 83 Consignment Q 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j- Pakistan 4 . Total quantity of the con ­ signment 2000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community' 9 . Delivery period Loading in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 11 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 Official Journal of the European Communities No L 189 / 21 Consignment R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Tunisia 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Tunisie 2493 PX / Lait Ã ©crÃ ©mÃ © en poudre vitamine / Tunis / Don de la Communaute Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial ' 9 . Delivery period Delivery in September 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 22 Official Journal of the European Communities 13 . 7 . 83 Consignment S T 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination Cape Verde 4 . Total quantity of the con ­ signment 260 tonnes 140 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Leite desnatado em p6 com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia a repÃ ºblica de Cabo Verde' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Port of unloading (deposited on the quay or on lighters) Praia Mindelo 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Empresa Publica de Abastecimento (EMPA), Praia , Cap Vert ( telex 54 EMPA CV) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 13 . 7 . 83 Official Journal of the European Communities No L 189 / 23 Consignment U V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1038 / 82 (EEC ) No 1400 / 81 2 . Beneficiary r Swaziland 3 . Country of destination 4 . Total quantity of the con ­ signment 232 tonnes 68 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and /or packaging ( 3 ) Entry into intervention stock after 1 August 1982 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community' 9 . Delivery period Loading as soon as possible and at the latest 31 July 1983 10 . Stage and place of delivery Delivered to Mbabane (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Swaziland Dairy Board , PO Box 507 , Mbabane , Swaziland ( telex 2186 WD) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 189 / 24 Official Journal of the European Communities 13 . 7 . 83 Consignment X 1 . Application of Council Regu ­ lations : I ( a ) legal basis (EEC) No 1037/ 82 (general reserve ) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary r Bolivia 3 . Country of destination J 4 . Total quantity of the con ­ signment 188 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) (5 ) 8 . Markings on the packaging 'Leche en polvo descremada , enriquecida con vitaminas A y D / DonacÃ ­on de la Comunidad econÃ ³mica europea a Bolivia / Para distribuciÃ ³n gratuita ' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1983 10 . Stage and place of delivery Delivered to La Paz via Antofagasta (Chili ) 11 . Representative of the beneficiary responsible for reception {*) Senor Armando Estrada , Jefe compras y suministros junta solidaridad y acciÃ ³n social , Edificio Loteria 5 Piso , La Paz 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  13 . 7 . 83 Official Journal of the European Communities No L 189 / 25 Consignment Y 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination | Nicaragua 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market limited to the following two countries : Ireland and Northern Ireland 7 . Special characteristics and/or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Leche en polvo descremada , enriquecida con vitaminas A y D / DonacÃ ­on de la Comunidad econÃ ³mica europea a Nicaragua / Para distribuciÃ ³n gratuita' 9 . Delivery period Loading in August 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( n ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 July 1983 No L 189 / 26 Official Journal of the European Communities 13 . 7 . 83 Notes : (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in Annex II to Regulation (EEC ) No 625 / 78 ( see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 ). ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation ( EEC ) No 303 / 77 ). ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 international units per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 international units per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The manufacture of the vitaminized skimmed-milk powder should be at the most one month before the date of delivery of the control certificate as mentioned in Article 8 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 6 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 ). ( 7 ) Goods destined for Ashdod must be placed in 20 foot containers (40 to 50 containers per ship ). ( 8 ) The successful tenderer should send one copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , PO Box 1399 , Freetown . ( 9 ) The bill of lading must contain the following information : NOTIFY-ADDRESS : 1 . Consignee . 2 . 'Cruz-Roja peruana , avenido Camino del Inca y Nazaronas , UrbanizaciÃ ³n las Gardenias , Surco Apartado 1534 (Lima , Peru ).' ( 10 ) The successful tenderer should send two copies of the dispatch documents to : Chief Supply and Transport Division , UNRWA Headquarters , PO Box 700 , A- 1400 Vienna . ( 11 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . 13 . 7 . 83 Official Journal of the European Communities No L 189 / 27 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerlandd Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur remballage Iscrizione sull'imballaggio Aanduiding op de verpakking L 475 475 World Food Programme Ethiopia Ethiopia 2522 / Dried skimmed milk , enriched / Assab / Gift of the European Economic Community / Action of the World Food Programme M 100 100 World Food Programme Somalia Somalia 2326 Pi / Dried skimmed milk , enriched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme N 1 200 1 200 World Food Programme Uganda Uganda 2443 / Dried skimmed milk , non- enriched / Mombasa / In transit to Uganda / Gift of the European Economic Community / Action of the World Food Programme O 450 150 World Food Programme Syria Syria 2511 / Dried skimmed milk , enriched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme 300 World Food Programme Somalia Somalia 2294 PI / Dried skimmed milk , enriched / Mogadishu / Gift of the European Economic Community / Action of the World Food Programme P 120 120 World Food Programme Egypt Egypt 2499 / Dried skimmed milk , non- enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Programme